DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25, 36, and 37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21 and 36, the limitation “excludes a plug and/or a sleeve in the first erosion control conduit” does not make it clear whether the system simply does not include a plug and/or a sleeve or if the system actively prevents a plug and/or sleeve from being placed in the first erosion control unit.
Regarding claims 22-25 and 37, it is unclear how the “wear insert disposed at least in a portion of the first erosion control conduit” functions within the limitations of independent claims 21 and 36 which include the limitation “excludes a plug and/or a sleeve in the first erosion control conduit to adjust fluid flow through the first plurality of apertures” since the form of the wear insert appears to form a plug or sleeve like structure within first erosion control unit which would alter (control) the fluid flow though the first plurality of apertures.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-30, 36-38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohaychuk (U.S. Pub. No. 2011/0180167).
Regarding Claim 21, as best understood, Bohaychuk discloses a system comprising:
An erosion control system comprising:
A housing (Bohaychuk: 12) comprising first and second passages (Bohaychuk: 14, 16) (Bohaychuk: 14, 16) oriented crosswise relative to one another; and a first erosion control conduit (Bohaychuk: 81) disposed in the housing (Bohaychuk: 12) at a first intersection of the first and second passages (Bohaychuk: 14, 16) (Bohaychuk: 14, 16), wherein the first erosion control conduit (Bohaychuk: 81) comprises a first axial passage (Bohaychuk: 87) and a first plurality of radial apertures (Bohaychuk: 35) in a first sidewall of the first erosion control conduit (Bohaychuk: 81), wherein a first fluid flow path extends through the first passage (Bohaychuk: 14), the first plurality of radial apertures (Bohaychuk: 35), the first axial passage (Bohaychuk: 87) and the second passage (Bohaychuk: 16);
Wherein the erosion control system excludes a plug and/or a sleeve in the first erosion control conduit (Bohaychuk: 81) to adjust flow through the first plurality of apertures (Bohaychyuk does have sleeves and plug features, however none of them are placed within element 81 thereby meeting the limitation of not including a plug and/or sleeve in the first erosion control conduit).
Regarding Claim 22, Bohaychuk discloses the system of claim 21, wherein the first erosion control conduit (Bohaychuk: 81) comprises a wear insert (Bohaychuk: 84) disposed at least in a portion of the first erosion control conduit (Bohaychuk: 81) having the first plurality of apertures.
Regarding Claim 23, Bohaychuk discloses the system of claim 22, wherein the wear insert (Bohaychuk: 84) comprises an abrasion resistant material (Bohaychuk: Paragraph [0049]).
Regarding Claim 24, Bohaychuk discloses the system of claim 23, wherein the abrasion resistant material comprises at least one of polycrystalline diamond, tungsten carbide, or nitrided alloy steel (Bohaychuk: Paragraph [0049]).
Regarding Claim 25, Bohaychuk discloses the system of claim 22, wherein the wear insert (Bohaychuk: 84) is disposed in an aperture of the first plurality of apertures (Bohaychuk: 35).
Regarding Claim 26, Bohaychuk discloses the system of claim 21, wherein the first sidewall of the first erosion control conduit (Bohaychuk: 81) comprises a first layer and a second layer (Bohaychuk: 82, 84), the first layer comprises a first material, the second layer comprises a second material, the first material is softer and/or more ductile than the second material, and the second material is more abrasion resistant than the first material (Bohaychuk: Paragraph [0049]).
Regarding Claim 27, Bohaychuk discloses the system of claim 26, wherein: the first layer (Bohaychuk: 82) is disposed about the second layer (Bohaychuk: 84) relative to a central axis of the first axial passage (Bohaychuk: 87) of the first erosion control conduit (Bohaychuk: 81); or 
The first layer is disposed upstream from the second layer relative to a fluid flow direction along the first fluid flow path; or 
A combination thereof.
Regarding Claim 28, Bohaychuk discloses the system of claim 21, wherein a flow direction of a fluid flow along the first fluid flow path extends through the first passage (Bohaychuk: 14), the first plurality of radial apertures (Bohaychuk: 35), the first axial passage (Bohaychuk: 87), and the second passage (Bohaychuk: 16), wherein the housing (Bohaychuk: 12) directs an entirety of the fluid flow from the first passage (Bohaychuk: 14) through the first plurality of radial apertures (Bohaychuk: 35) to the first axial passage (Bohaychuk: 87).
Regarding Claim 29, Bohaychuk discloses the system of claim 28, wherein the first erosion control conduit (Bohaychuk: 81) is sealed to the housing (Bohaychuk: 12) on axially opposite first and second sides of the first plurality of radial apertures (Bohaychuk: 35)(Device inoperable if not sealed).
Regarding Claim 30, Bohaychuk discloses the system of claim 21, wherein the housing (Bohaychuk: 12) comprises a cavity (Bohaychuk: Figure 2: space containing 32/81) at the intersection between the first and second fluid passages, and the cavity (Bohaychuk: Figure 2: space containing 32/81) extends about the first erosion control conduit (Bohaychuk: 81) along the first plurality of radial apertures (Bohaychuk: 35). 
Regarding Claim 36, Bohaychuk discloses a system, comprising: 
A first erosion control conduit (Bohaychuk: 81) configured to mount in a housing (Bohaychuk: 12) at a first intersection of first and second passages (Bohaychuk: 14, 16) (Bohaychuk: 14, 16) oriented crosswise relative to one another, wherein the first erosion control conduit (Bohaychuk: 81) comprises a first axial passage (Bohaychuk: 87) and a first plurality of radial apertures (Bohaychuk: 35) in a first sidewall of the first erosion control conduit (Bohaychuk: 81), wherein a first fluid flow path extends through the first passage (Bohaychuk: 14), the first plurality of radial apertures (Bohaychuk: 35), the first axial passage (Bohaychuk: 87), and the second passage (Bohaychuk: 16); 
Wherein the system excludes a plug and/or a sleeve in the first erosion control conduit (Bohaychuk: 81) to adjust flow through the first plurality of apertures (Bohaychyuk does have sleeves and plug features, however none of them are placed within element 81).
Regarding Claim 37, Bohaychuk discloses the system of claim 36, comprising a wear insert (Bohaychuk: 84) disposed in at least one aperture of the first plurality of apertures.
Regarding Claim 38, Bohaychuk discloses the system of claim 36, wherein the first sidewall of the first erosion control conduit (Bohaychuk: 81) comprises a first layer (Bohaychuk: 82) and a second layer (Bohaychuk: 84), the first layer comprises a first material, the second layer comprises a second material, the first material is softer and/or more ductile than the second material, and the second material is more abrasion resistant than the first material (Bohaychuk: Paragraph [0049]).
Regarding Claim 40, Bohaychuk discloses a system, comprising: 
A first erosion control conduit (Bohaychuk: 81) configured to mount in a housing (Bohaychuk: 12) at a first intersection of first and second passages (Bohaychuk: 14, 16) (Bohaychuk: 14, 16) oriented crosswise relative to one another, wherein the first erosion control conduit (Bohaychuk: 81) comprises a first axial passage (Bohaychuk: 87) and a first plurality of radial apertures (Bohaychuk: 35) in a first sidewall of the first erosion control conduit (Bohaychuk: 81), wherein a first fluid flow path extends through the first passage (Bohaychuk: 14), the first plurality of radial apertures (Bohaychuk: 35), the first axial passage (Bohaychuk: 87), and the second passage (Bohaychuk: 16); 
Wherein the first erosion control conduit (Bohaychuk: 81) comprises at least one of: 
A wear insert (Bohaychuk: 84) disposed in at least one aperture of the first plurality of apertures; or 
The first sidewall of the first erosion control conduit (Bohaychuk: 81) comprises a first layer (Bohaychuk: 82) and a second layer (Bohaychuk: 84), wherein the first layer comprises a first material, the second layer comprises a second material, the first material is softer and/or more ductile than the second material, and the second material is more abrasion resistant than the first material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bohaychuk alone.
Regarding Claim 31, Bohaychuk discloses the system of claim 21, wherein the first axial passage (Bohaychuk: 87) of the first erosion control conduit (Bohaychuk: 81) is coaxial with the second fluid passage of the housing (Bohaychuk: 12), but does not disclose a first inner diameter of the first axial passage (Bohaychuk: 87) is equal to a second inner diameter of the second fluid passage, as the diameter of the passages is not discussed in detail, however it would have been an obvious matter of design choice to have the inner diameters of the fluid passages be equal, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.

Allowable Subject Matter
Claims 32-35 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679          

/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679